Citation Nr: 0724926	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  07-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, prior to February 16, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, from February 16, 2007.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for 
bilateral hearing loss and assigned a 10 percent rating 
effective January 20, 2006, and also denied service 
connection for bilateral tinnitus.  The veteran perfected his 
appeal as to the issue of the evaluation of the bilateral 
hearing loss.  

In April 2007, the RO increased the veteran's disability 
rating for bilateral hearing loss to 20 percent effective 
February 16, 2007.  The United States Court of Appeals for 
Veterans Claims ("the Court") held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  
Consequently, the matter of the evaluation remains in 
appellate status.

In January 2007, correspondence was received from the veteran 
in which he described having ringing in his ears all of the 
time.  The Board accepts this statement as a notice of 
disagreement as to the denial of service connection for 
bilateral tinnitus.  That issue is therefore addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The March 2006 examination results constitute Level II 
hearing on the right and Level VI hearing on the left; the 
February 2007 examination results constitute Level V hearing 
on the right and Level V hearing on the left; and the March 
2007 examination results constitute Level V hearing on the 
right and Level VI hearing on the left.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to February 16, 2007, for bilateral hearing loss, are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100 (2006).

2.  The criteria for a rating in excess of 20 percent from 
February 16, 2007, for bilateral hearing loss, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.85, Part 4, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2006 was sent to the claimant which 
addressed service connection for bilateral hearing loss which 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, 487 
F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 
881 (2007).  The RO awarded service connection for bilateral 
hearing loss in an April 2006 rating decision and assigned a 
10 percent rating effective January 2006 (date of claim).  
Thereafter, a 20 percent rating was assigned February 2007.  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  The Board further notes, 
however, that in February 2007, additional VCAA notification 
was provided which addressed the matter of the evaluation of 
bilateral hearing loss.  

The claimant's post-service medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in March 2006 and 
in March 2007.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran maintains that he has difficulty hearing as well 
as understanding speech.  He cannot understand conversations 
with his friends or grandchildren.  He does not enjoy going 
to church or any other place as he does not understand what 
other people are saying.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins were a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report having decreased hearing 
and that he does not understand speech or conversations.  He 
is also credible in those statements.  However, he is not 
competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or of his 
speech recognition scores as these matters require medical 
expertise which he does not possess.  

In January 2006, the veteran's claim for service connection 
for bilateral hearing loss was received.  In conjunction with 
that claim, the veteran was afforded a VA examination in 
March 2006.

On the audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
55
60
65
LEFT

40
60
60
75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 64 percent in the left ear.  
The puretone threshold average in the right ear was 51.25.  
The puretone threshold average in the left ear was 58.75.  
The examiner stated that the veteran had normal hearing in 
the low frequencies of the right ear with a moderate to 
severe loss in the mid and high frequencies.  The veteran had 
a mild loss in the low frequencies with a moderate to severe 
loss in the mid to high frequencies.

VA outpatient records reflected that the veteran had a 
history of deafness noted in April 2006 and January 2007.  On 
February 9, 2007, the veteran had his ear canals irrigated.  

On February 16, 2007, the veteran was afforded an 
audiological evaluation.  Puretone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
55
65
LEFT

40
60
60
75


Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 72 percent in the left ear.  
The puretone threshold average in the right ear was 48.75.  
The puretone threshold average in the left ear was 58.75.  
The examiner stated that the veteran had normal hearing in 
the low frequencies of the right ear with a moderate to 
severe loss in the mid and high frequencies.  The veteran had 
a mild loss in the low frequencies with a moderate to severe 
loss in the mid to high frequencies.

In March 2007, the veteran was afforded another VA 
examination.  On the audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
65
65
80
LEFT

50
65
65
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 72 percent in the left ear.  
The puretone threshold average in the right ear was 61.25.  
The puretone threshold average in the left ear was 66.25.  
The examiner stated that the veteran had mild to profound 
sensorineural hearing loss from 250-80000 Hertz, bilaterally.  

Under the rating criteria, the March 2006 examination results 
constitute Level II hearing on the right and Level VI hearing 
on the left.  When combined, the result is a 10 percent 
disability evaluation.  

Under the rating criteria, the February 2007 examination 
results constitute Level V hearing on the right and Level V 
hearing on the left.  When combined, the result is a 20 
percent disability evaluation.  

Under the rating criteria, the March 2007 examination results 
constitute Level V hearing on the right and Level VI hearing 
on the left.  When combined, the result is a 20 percent 
disability evaluation.  

The RO has assigned a 10 percent rating from the effective 
date of service connection, January 20, 2006, until February 
16, 2007, the date of the second audiological evaluation.  At 
that time, audiological findings indicated that a 20 percent 
rating was warranted under the rating criteria.  The criteria 
for a rating in excess of 20 percent were not met, based on 
the audiological findings.

The Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results which did not warrant higher ratings.  This 
objective evidence is more persuasive with regard to the 
level of disability under the rating schedule as it 
specifically pertains to those rating criteria.  

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's hearing loss disability.  
Thus, the benefits sought on appeal must be denied. 


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, prior to February 16, 2007, is denied.

A rating in excess of 20 percent for bilateral hearing loss, 
from February 16, 2007, is denied.  




REMAND

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issue of entitlement to service connection for bilateral 
tinnitus.  As such, a statement of the case must be issued.  
The failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

The veteran should be sent a statement of the 
case as to the issue of entitlement to 
service connection for bilateral tinnitus in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


